DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending. 
Specification
The disclosure is objected to because it contains (on pg. 8) an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 contains the trademark/trade name “Oekotex 100 class 1 standard”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the material that forms the single use portion of the device, but the details of what the standard requires are not present and thus the limitation is not defined and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mordon (US 20160051832 A1) in view of Ferolito (US 20160129279 A1).
	Regarding claim 1, Mordon teaches a textile device for phototherapy (Abstract) comprising:  a first multiple-use portion formed of a flexible textile structure ([0098] “The flexible light source 1 comprises three individual rectangular light diffuser textiles”), comprising radiation generators formed by knitting and integrating optical fibers (Fig 4 and 5, [0104]-[0105] different ways fibers are integrated into the textile), at least one end thereof being connected to a light source (Fig 1, [0098]-[0099] “The free sections 5 of the optical fibres are bundled and inserted into a brass ferrule 6 allowing optical connection to a light source 7.”), said optical fibers being integrated in knit stitches, or positioned in partial wefts in the knit, ([0110]-[0124] Paragraphs describing how fibres are incorporated as wefts) to emit light due to the exceeding of their limiting bending angle, according to the so-called "macro-bending" technology ([0026] “The polymer optical fibres forms random bends and loops leading to macro-bending of the fibre from which light can escape.”); 
	Mordon does not teach a second single-use portion removably associated with said first portion, configured to come into contact with the treated patient, and capable of diffusing towards said patient the light emitted by said first portion.
	Ferolito teaches a wearable therapeutic light source(title) which includes a second single-use portion removably associated with said first portion, configured to come into contact with the treated patient, and capable of diffusing towards said patient the light emitted by said first portion ([0077] “a transparent, disposable or cleanable sleeve may be used”).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Mordon to make use of a disposable transparent sleeve as taught by Ferolito because a sleeve may “prevent contamination in a clinical setting where a wearable device/blanket is shared among many patients” [0077].
	Regarding claim 10, Mordon in view of Ferolito teach a system substantially as claimed in claim 1. Further, Mordon teaches wherein the light is formed of a LED, OLED 5Application No.: Not yet assigned National Stage of PCT/FR2019/052549Docket No.: 32444/56670 diode or of a laser emitting blue light having a wavelength in the range from 420 to 500 nanometers ([0004] LEDs may provide light for therapy, [0073] light emission suitable for photodynamic therapy may range from 400-800nm, one of ordinary skill in the art would recognize that 420-500nm fall in this range).
Claim(s) 2-5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mordon (US 20160051832 A1) in view of Ferolito (US 20160129279 A1) as applied to claim 1 above, and further in view of Huyghe (US 20170203121 A1).
	Regarding claim 2, Mordon in view of Ferolito teach a system substantially as claimed in claim 1. Mordon in view of Ferolito do not teach wherein the first multiple-use portion comprises a dorsal wall and a ventral wall, each wall being provided with a lower portion, said respective lower portions forming an hinge connecting said walls to each other and each wall comprising at the level of their upper end a cutout capable of defining a neck-line type opening, configured to enable a patient's head to emerge out of said device, while limiting leaks of the light emitted by said first portion towards the head, on which dorsal and ventral walls the light generators are arranged.
	Huyghe teaches a textile device for phototherapy (Title, Huyghe is primarily directed towards a textile device which treats an infant with phototherapy for treatment of infant jaundice and Crigler-Najjar syndrome [0006]) wherein the first multiple-use portion comprises a dorsal wall and a ventral wall ([0053]-[0056] “FIG. 1 shows a single-patient textile device 1 for providing phototherapy treatment which comprises a back wall 3 with an upper portion 31 and a lower portion 32.The single-patient textile device 1 also has a so-called front portion 4 which is attached to the back portion 3 through its lower portion 32.”, the back wall is analogous to the dorsal wall and the front is analogous to the ventral wall), each wall being provided with a lower portion, said respective lower portions forming an hinge connecting said walls to each other ([0055] “The front wall 4 is attached to the back wall 3 through a so-called folding area 9 with a transverse fold 10. Advantageously in practice, the front wall 4 can be folded onto the back wall 3.”, the lower portions of the walls connect top form a hinge/folding area 9 with transverse fold 10) and each wall comprising at the level of their upper end a cutout capable of defining a neck-line type opening, configured to enable a patient's head to emerge out of said device, while limiting leaks of the light emitted by said first portion towards the head (Fig 5 and 6, the front and back walls both have upper end sections designed to fit around the infant users neck line Fig 5, further [0072] “the lateral walls 5, 6, the braces 311, 312 and the front wall 4 are equipped with fastening means 16, 17,the lateral walls 5, 6, the braces 311, 312 and the front wall 4 are equipped with fastening means 16, 17”, when fastening means are attached to both the front and back, an opening for the users head to emerge is formed Fig 5), on which dorsal and ventral walls the light generators are arranged ([0068] “As shown in FIG. 3, the back wall 3 and the front wall 4 each has a housing 11, 12 respectively, which can accommodate the luminous members 20 of the optical fibers 131 disseminating the light emitted by the light source 13. Advantageously in practice, said housings 11, 12 are in the form of woven pockets of a complementary shape to that of the luminous members 20.”).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the phototherapy system of Mordon in view of Ferolito to be utilized in a textile device which takes the form as taught by Huyghe (Front/back walls connected together to fit around a user) because “a so-called flexible phototherapy treatment device is composed of a visible light source that emits at wavelengths corresponding to blue light. The blue light absorbed by bilirubin enables free bilirubin to be converted into water-soluble degradation products easily excreted in urine and harmless to humans.” [0010] and “a flexible and comfortable phototherapy treatment device” … ”allows for efficient patient exposure over a longer period” [0016]. 
	Regarding claim 3, Mordon in view of Ferolito and Huyghe teach a system substantially as claimed in claim 2. Further, as taught in claim 1, Ferolito teaches a transparent, disposable or cleanable sleeve [0077] that is placed over the device to contact the patient and protect the phototherapy device from contamination [0077]. One of ordinary skill in the art would recognize that the process of placing a covering or sleeve over a medical device to prevent contamination is a well-known technique (e.g. sterile draping in operating rooms or plastic coverings on imaging equipment like ultrasound transducers that contact patients bodies) thus one of ordinary skill would recognize the capability and benefits of modifying the cover/sleeve/drape of Ferolito to form a double pocket to enclose the system’s dorsal and ventral walls in a double pocket so that the system is isolated from contact with the patient and to better “prevent contamination in a clinical setting where a wearable device/blanket is shared among many patients” [0077] as taught by Ferolito.
	Regarding claim 4, Mordon in view of Ferolito and Huyghe teach a system substantially as claimed in claim 3. Further, Ferolito teaches the a transparent, disposable or cleanable sleeve [0077] that is placed over the device to contact the patient but does not teach wherein the cover is provided with a burying prevention system formed of a band intended to pass between patient's legs, and having a free end reversibly attachable to said patient.
	Huyghe teaches wherein the phototherapy system is provided with a burying prevention system formed of a band intended to pass between patient's legs, and having a free end reversibly attachable to said patient (“As shown in FIG. 1, this holding means 14 comprises three straps 141, 142, 143. As shown in FIG. 4, two side straps 142, 143 hold the patient's pelvis, thus restricting lateral movement within the single-patient textile device 1. A third strap 141, which can be folded, allows for maintaining the patient's crotch, thus preventing the patient from any sliding toward the lower portion of the single-patient textile device 1.” [0064]-[0065]).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the sleeve/cover of Ferolito to make use of the straps that hold a user in the device and pass between a user’s legs as taught by Huyghe because this may “remedy a major treatment risk, namely that of exposing sensitive parts of the patient's body such as the eyes, the single-patient textile device 1 advantageously comprises a holding means 14 for the patient's position which is integral to the back portion 3.” [0063].
	Regarding claim 5, Mordon in view of Ferolito and Huyghe teach a system substantially as claimed in claim 3. Further, Ferolito teaches the a transparent, disposable or cleanable sleeve [0077] that is placed over the device to contact the patient and but does not teach wherein the sleeve ends of one of the two pockets of the second single-use portion are provided with reversible attachment means capable of cooperating with the other pocket, and configured to limit leaks of the light emitted by said device towards the patient's head.
	Huyghe teaches a system that includes on each upper end of the device is provided with reversible attachment means capable of cooperating with the other side, and configured to limit leaks of the light emitted by said device towards the patient's head (“the front wall 4 are equipped with fastening means 16, 17, advantageously of the soft Velcro type or similar. Thus once the walls have been folded, the volume 7 is then formed within the single-patient textile device 1 and defines the volume 7 for the patient housing.” [0072]-[0073], Fig 6 shows this with the attachment means on the front wall attaching to the back wall to hold them together, this in turn will secure a user in the defined volume and allow for proper light emission with limited leaks).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the cover/sleeve of Ferolito to make use of the fastening means of Huyghe because the fastening means “allow the single-patient textile device to be held efficiently in a “folded” position during treatment, avoiding any openings despite potential patient movements.” [0039]
	Regarding claim 11, Mordon in view of Ferolito teach a system substantially as claimed in claim 1. Mordon in view of Ferolito do not teach wherein a structure of the first multiple-use portion defines a light-emitting surface enabling to illuminate at least 60% of the surface area of the patient's body.
	Huyghe teaches a phototherapy system wherein a structure of the first multiple-use portion defines a light-emitting surface enabling to illuminate at least 60% of the surface area of the patient's body (Fig 5 shows the system with an infant within the device volume [0073], while contained within the volume one of ordinary skill in the art would recognize that at least 60% of the infant’s surface area is covered by the device and receiving the phototherapy).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Mordon in view of Ferolito to enclose a user to cover at least 60% of the body as taught by Huyghe because “a so-called flexible phototherapy treatment device is composed of a visible light source that emits at wavelengths corresponding to blue light. The blue light absorbed by bilirubin enables free bilirubin to be converted into water-soluble degradation products easily excreted in urine and harmless to humans.” [0010] and “a flexible and comfortable phototherapy treatment device” … ”allows for efficient patient exposure over a longer period” [0016], by exposing a larger surface area to these effects, the efficacy of the phototherapy treatment may be increased.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mordon (US 20160051832 A1) in view of Ferolito (US 20160129279 A1)  as applied to claim 1 above, and further in view of Hoffer (US 20110301673 A1).
	Regarding claim 6, Mordon in view of Ferolito teach a system substantially as claimed in claim 1. 
Further, Ferolito teaches the single use portion comprising a transparent, disposable or cleanable sleeve [0077] that is placed over the device to contact the patient but does not teach wherein the first single-use portion is formed from a laminated bilayer membrane complying with the Oekotex 100 class-1 standard.
 	Hoffer teaches a light therapy system (title) with a barrier layer wherein the first single-use portion is formed from a laminated bilayer membrane ([0029] a first and second layer connected together, [0030] “The second layer is secured to the first layer in any suitable fashion, such as via adhesive, bonding, cementing, gluing, and/or any suitable mechanical fastener”, the layers may be bonded/laminated together) complying with the Oekotex 100 class-1 standard (to one of ordinary skill in the art  it would be an obvious design choice to choose a material to meet a publicly known standard for products used in medical settings).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the disposable cover of Ferolito to make use of the laminated bilayer membrane of Hoffer because this system may “may (1) permit as much of the light emitted from the LEDs as possible to contact the user's body; (2) provide moisture management qualities to wick moisture away from the user's body; (3) provide heat evaporation qualities to help the user's body expend heat away from the surface of the user's body, and the like” [0029].
	Regarding claim 8, Mordon in view of Ferolito teach a system substantially as claimed in claim 1. 
Further, Ferolito teaches the single use portion comprising a transparent, disposable or cleanable sleeve [0077] that is placed over the device to contact the patient. Mordon in view of Ferolito do not teach wherein the second single-use portion is made of a multi- material, the multi-material havinq an inner surface configured to come into contact with the patient the multi-layer material configured to let the light emitted by said first multiple-use portion diffuse, the outer surface thereof which is in contact with said first multiple-use portion being impermeable.
	Hoffer teaches a light therapy system with a multi-material havinq an inner surface configured to come into contact with the patient ([0016] first layer is in contact with the user) the multi-layer material configured to let the light emitted by said first multiple-use portion diffuse, the outer surface thereof which is in contact with said first multiple-use portion being impermeable ([0029] “second layer is secured to the first side of the first layer of material and extends over the openings of the cavities to enclose or "house" the LEDs within the cavities. The second layer includes any suitable material such as thermoplastic polyurethane (TPU). The second layer is optionally transparent so that the light emitted from the LEDs is applied as directly as possible to the user's body.”).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the disposable cover of Ferolito to make use of the laminated bilayer membrane of Hoffer because this system may “may (1) permit as much of the light emitted from the LEDs as possible to contact the user's body; (2) provide moisture management qualities to wick moisture away from the user's body; (3) provide heat evaporation qualities to help the user's body expend heat away from the surface of the user's body, and the like” [0029].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mordon (US 20160051832 A1) in view of Ferolito (US 20160129279 A1) and Hoffer (US 20110301673 A1) as applied to claim 6 above, and further in view of Huyghe (US 20170203121 A1).
	Regarding claim 7, Mordon in view of Ferolito and teach a system substantially as claimed in claim 6. Further, Hoffer teaches using a layer of thin white breathable impermeable membrane configured to orient the light towards the patient ([0029] “The second layer is optionally transparent so that the light emitted from the LEDs is applied as directly as possible to the user's body”). 
	Mordon in view of Ferolito and Hoffer do not teach wherein the inner layer of the multiple-use portion is configured to orient the light towards the patient and of preventing leaks to the outside of the device, and wherein the external layer of said multiple-use portion is dark-colored and blocks light likely to pass through the inner membrane towards the outside of said device.
	Huyghe teaches wherein the inner layer of the multiple-use portion is configured to orient the light towards the patient ([0068] “the back wall 3 and the front wall 4 each has a housing 11, 12 respectively, which can accommodate the luminous members 20 of the optical fibers 131 disseminating the light emitted by the light source 13.”) and of preventing leaks to the outside of the device (), and wherein the external layer of said multiple-use portion is dark-colored and blocks light likely to pass through the inner membrane towards the outside of said device ([0056] The back portion 3 and the front portion 4 are composed of two layers 22, 23. Layer 22 forms the inner surface of the single-patient textile device 1, while the layer 23 forms the outer surface of the single-patient textile device 1.”, [0058] The layer 22 can let the light pass therethrough during phototherapy treatment. The desired result is to minimize as much as possible the absorption or reflection of light by the layer 22. To this end, the layer 22 advantageously has a maximum surface mass density of 60 g/m.sup.2. In this case, the layer 22 is sufficiently thin to allow at least 75% of the light to pass therethrough, and thereby increase the efficiency of the phototherapy treatment for the patient 2.”).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the light therapy system of Mordon in view of Ferolito and Hoffer with the internal light emission and external light blocking of Huyghe because in order “to focus a maximum of light toward the patient during treatment” [0061].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mordon (US 20160051832 A1) in view of Ferolito (US 20160129279 A1)  as applied to claim1 above, and further in view of Hendrix (US 20170274157 A1).
	Regarding claim 9, Mordon in view of Ferolito and teach a system substantially as claimed in claim 1. Ferolito teaches the single use portion comprising a transparent, disposable or cleanable sleeve [0077] that is placed over the device to contact the patient. Mordon in view of Ferolito do not teach wherein the second single-use portion integrates a RFID-type emitter configured to be activated by the light source to which the optical fibers are connected, and configured to control the presence of said single-use portion on the device and/or the occurrence of the prior use of said single-use portion for its change of the single-use portion.
	Hendrix teaches a system wherein the authenticity of a single use surgical drape integrates a RFID-type emitter and configured to control the presence of said single-use portion on the device and/or the occurrence of the prior use of said single-use portion for its change of the single-use portion ([0037] an RFID may detect if a drape has previously been used and is not suitable for reuse, examiner considers that when implementing this verification in the light therapy system of Mordon in view of Ferolito the activation of the RFID verification by the light source would be an obvious design choice to one of skill in the art because this would allow for the verification to happen in conjunction with treatment rather than activation in a time period before/after use of the single use component).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the disposable portion of Ferolito to include a RFID verification system as taught in Hendrix because this may “prevent the system from operating if the drape has already been used (and therefore likely is not sterile)” [0037].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        30 September 2022